       Case 4:17-cv-02960 Document 127 Filed on 02/27/19 in TXSD Page 1 of 1


UNITED STATES DISTRICT COURT                      SOUTHERN DISTRICT OF TEXAS

                                 HOUSTON DIVISION

Shannan Wheeler, et al.
  Plaintiff(s),

v.                                                      Case No. 4:17−cv−02960

Arkema France S.A., et al.
  Defendant(s).



                             NOTICE OF SETTING
                              PLEASE TAKE NOTICE

                               HEARING: Motion Hearing
                               RE: Motion to Compel − #116
                                Motion to Compel − #119
                                    DATE:    3/7/2019
                                   TIME:    02:00 PM
                                HAS BEEN SET BEFORE
                               JUDGE KEITH P. ELLISON
                             UNITED STATES COURTHOUSE
                              515 RUSK COURTROOM 3−A
                                HOUSTON, TEXAS 77002.


         ALL PARTIES MAY APPEAR BY TELEPHONE BY CALLING IN
            ON THE COURT'S DIAL−IN NUMBER AT 713−250−5238.
       ENTER CONFERENCE ID: 45238, FOLLOWED BY PASSWORD: 13579.




David J. Bradley, Clerk                                          Date: February 27, 2019
By Deputy Clerk, A. Rivera
